Citation Nr: 1116658	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  06-11 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) benefits pursuant to the provisions of 38 U.S.C.A. § 1151, for the Veteran's death claimed as secondary to VA treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from January 1970 to December 1970; she died in September 2004.  The appellant is the Veteran's surviving spouse.

This matter is on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.

In April 2009, the appellant testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  A copy of the hearing transcript is of record.


FINDINGS OF FACT

1.  The Veteran died in September 2004 as a result of respiratory failure secondary to lung cancer.  

2.  A clear preponderance of the evidence reflects that the Veteran's death was not caused by carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in furnishing hospital care, medical or surgical treatment, or examination, nor was such the result of an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for the award of compensation benefits under 38 U.S.C.A. § 1151 for the Veteran's death as a result of VA medical treatment is not warranted.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.

Further, while the appeal was pending, the Court issued a decision with regard to the content of VCAA notices relevant to DIC claims.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  In Hupp¸ the Court held that a notice with regard to a claim for DIC benefits must include (1) a statement of the conditions (if any) for which the Veteran was service- connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected disability and (3) a explanation of the evidence and information required to substantiate a DIC claim based on a disorder not yet service connected.  Additionally, if the claimant raises a specific issue regarding a particular element of the claim, the notice must inform the claimant of how to substantiate the assertion, taking into account the evidence submitted in connection with the application.  VCAA notice must be provided before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

 In this case, the appellant was provided with a VCAA notification letter in November 2004, prior to the initial unfavorable AOJ decision issued in March 2005.  The Board observes that the pre-adjudicatory VCAA notice informed the appellant of the type of evidence necessary to establish a claim under 38 U.S.C.A. § 1151, service connection for the cause of the Veteran's death, how VA would assist him in developing his claim, and his and VA's obligations in providing such evidence for consideration.  An April 2006 letter discussed the elements of notice required by the Court in Dingess/Hartman.  The Board acknowledges that the notice letters did not inform the appellant as to the Veteran's service-connected disability at the time of her death.  Nevertheless, the Board finds that the appellant is not prejudiced by such omission.  In this regard, the Board notes that the Court in Hupp held that the RO's adjudication of a DIC claim hinges first on whether a Veteran was service-connected for any condition during his or her lifetime.  In this case, however, the appellant is claiming that the Veteran's death is a result of VA treatment or lack thereof.  Because the appellant is not claiming that the Veteran's death was caused by a service-connected disability, a statement furnished to the appellant informing him of the Veteran's service-connected disability at the time of her death would not in any way aid him in substantiating his § 1151 claim.  Thus, the Board concludes that it may proceed with a decision at this time as there is no indication that any notice deficiency resulted in prejudicial error in this case.  See Shinseki v. Sanders, 129 S. Ct. 1696 (U.S. Apr. 21, 2009).

Legal Criteria 

In pertinent part, 38 U.S.C. § 1151 reads as follows:

"(a)  Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable."

Effective September 2, 2004, the regulations pertaining to claims for compensation pursuant to 38 U.S.C. § 1151 filed on or after October 1, 1997 [such as this case, in which the appellant's § 1151 claim was filed in April 2003] were amended.  See 69 Fed. Reg. 46,426 (Aug. 3 2004) [codified as amended at 38 C.F.R. § 3.361].  Those regulations largely implemented the provisions of 38 U.S.C. § 1151.

(i)  Additional Disability

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  See 38 C.F.R. § 3.361(b) (2010).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1) (2010).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361 (c)(2) (2010).

(ii)  Carelessness, Negligence, etc.

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  See 38 C.F.R. § 3.361(d)(1) (2010).

(iii)  Foreseeability

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2010).

Analysis

In this case, the appellant contends that VA was negligent in not diagnosing and treating the Veteran's lung cancer in a timely fashion.  He asserts that a diagnosis of lung cancer in May 2004 could have prevented or at least delayed the Veteran's death.  

The record reflects that in January 2002, the Veteran underwent a lung biopsy at the West Palm Beach VAMC; such biopsy showed evidence of "nonspecific interstitial pneumonitis (cellular inflammation subtype) - minimal subpleural honeycombing, cellular interstitial inflammation, area of BOOP, along with well-preserved lung parenchyma (though some parts are emphysematous)."

In June 2002, the Veteran underwent a computed tomography (CT) scan of thorax at the West Palm Beach VAMC; impression was microcystic emphysema and fibrosis, reactive mediastinal adenopathy, stable since January.

In January 2003, a CT scan of the thorax taken at the West Palm Beach VAMC showed extensive interstitial fibrosis; it was noted that little was altered from the baseline scan.

A VA pulmonary function test (PFT) dated in August 2003 was essentially normal.

In January 2004, the Veteran underwent another PFT at the West Palm Beach VAMC.  There was evidence of a mild obstructive ventilatory defect with significant response to bronchodilator.  Lung volumes study was within normal limits.  Diffusion capacity was moderately reduced, which might have been due to obstructive lung disease (evidence of air trapping) or a combination of obstructive and restrictive lung diseases.  Compared to study done on July 21, 2003, FVC and FEV1 were reduced at January 2004 study.  Compared to study done on May 24, 2002, TLF, RV and DLCC were increased but VC was decreased at January 2004 study.

In April 2004, the Veteran was examined by her primary care physician at the VAMC.  At that time, she weighed 85 pounds.  Impression, in pertinent part, included interstitial lung disease and "weight loss -stable."  The "plan" included eating 5 times a day.

Treatment records dated in May 2004 from the VAMC in West Palm Beach show that a CT scan of the chest was performed in May 2004.  It was noted that the Veteran had progressive weight loss and that she was a smoker with interstitial lung disease.  The scan report noted that "[t]here was slight adenopathy in the mediastinum in the aortopulmonary window in the subcarinal area, somewhat poorly defined because of the lack of fat.  This could be best examined with a contrast-enhanced CT through the area.  No other discrete masses are seen in the mediastinum.  An advanced degree of interstitial fibrosis is present throughout the lung fields, most of which is in the usual subpulmonic location and primarily lower lobe.  There is however coarse calcification and emphysema throughout the rest of the lung fields with some loss of normal parenchymal tissue.  No discrete nodules are seen and there are no changes that specifically suggest malignancy.  There is no pleural effusion present and the distribution of the major bronchi appears normal on both sides."  Impression was usual interstitial fibrosis, plus scarring and mild emphysema throughout the lung fields and slight mediastinal adenopathy.  

In August 2004, the Veteran had a follow up visit with her primary care physician at the VAMC.  It was noted that she weighed 73.9 pounds.  Impression included interstitial lung disease and "weight loss - continued/unexplained."  The physician scheduled a follow up appointment for November 2004 on account of her weight loss and constipation.  

On September 1, 2004, the Veteran had an ENT consult.  A three-week history of hoarseness was noted, as well as a history of chronic pulmonary fibrosis.  

Also on September 1, 2004, the Veteran was seen at the VAMC by a pulmonologist due to complaints of hoarseness lasting six weeks.  The physician noted that the Veteran is still smoking and carries a diagnosis of pulmonary fibrosis.  It was also noted that the Veteran had lost weight in the month prior.  Laboratory studies showed evidence of anemia, thrombocytosis, and mild hypoatremia.  The Veteran was immediately referred to an ENT; no mass was noted by laryngoscope but it showed left vocal cord palsy.  The physician suspected malignancy, noting that there may be a mediastinal mass that is impinging on one of the laryngeal nerves. The Veteran then returned to the pulmonary clinic and a CT scan of the chest was ordered.

On September 10, 2004, the Veteran was admitted to a private hospital, Sand Lake Hospital, a part of the Orlando Regional Healthcare System, due to a two day history of progressively worsening shortness of breath.  A history of chest pressure, productive cough, and weight loss of 30 pounds in the few prior months, was noted.  Initial examination revealed that the Veteran was extremely emaciated at a weight of 73.5 pounds.  Chest x-rays were abnormal for left upper lobe consolidation with possible underlying mass.  CAT scan of thorax showed two mass like areas of consolidation involving upper lobes measuring 5 cm on the left and 2 cm on the right, in addition to severe chronic COPD and findings consistent with a clinical history of pulmonary fibrosis.  A CAT scan of her head revealed a large hypodensity without enhancement in left posterior frontal lobe.  Differential diagnoses included acute or early subacute infarct versus metastatic disease.  She was scheduled for further chemotherapy and was discharged on September 20, 2004, per her request to be followed at the VAMC.  

The Veteran's death certificate indicates that she died later in the month of September 2004; the immediate cause of death was respiratory failure secondary to lung cancer.  

This claim was referred to a VA physician for a medical opinion.  In this regard, according to a March 2005 opinion, the VA examiner opined that it is unlikely that the Veteran's death was due to negligence in determining the diagnosis and treatment of lung cancer because there were attempts to look for malignancy as evidenced by the consults to the GI, ENT, and pulmonary clinics.  The VA examiner also indicated that the Veteran was referred to the gastroenterology clinic when she began to lose weight in August 2004.  The examiner also noted that the May 2004 CT chest report did not show changes that specifically suggested malignancy.  It was also noted, in essence, that the Veteran's breathing and weight was stable in May and that a further study at that time was not warranted.  The examiner observed that there was rapid progression of the cancer before the repeat CT scan of the chest was ordered on September 1.  

In April 2009, the appellant testified that the Veteran had lost a significant amount of weight from May 2004 to her demise in September 2004.  He submitted photographs which showed the Veteran at a seemingly healthy weight in December 2002 and then one showing the Veteran at a significantly lower weight in December 2003.    

Thereafter, this case was referred by the Board for an independent medical opinion in December 2010, and a physician sent a response in the same month.  Such physician agreed with the March 2005 examiner and found no evidence of carelessness, negligence, lack of proper skill, error in judgment or any instance of fault in the care given to the Veteran by the VA.  In arriving at such conclusion, the physician noted that the May 2004 CT scan of the chest taken just five months prior to the Veteran's death did not demonstrate clear evidence of malignancy and was not significantly changed from the prior scan.  The physician stated that although the Veteran was ultimately diagnosed with lung cancer shortly before her death, it is clear that appropriate tests were done to try to evaluate for that, and other, possible causes of weight loss.  The physician further noted that while severe weight loss may be caused by lung cancer, it may also result from other cancers, other lung diseases such as obstructive lung disease and interstitial lung disease, both of which had been diagnosed in the Veteran, as well as other non-pulmonary and non- malignant conditions, including her service-connected psychiatric disability.  The physician concluded that the VA physicians made appropriate efforts to exclude lung cancer in the Veteran and unfortunately despite all of the effort put forth, there are limitations of current testing in establishing lung cancer at an early stage.  The record contains no medical opinions to the contrary.

In addition to the evidence of lack of any fault, carelessness, etc., on the part of VA, the record reflects that the Veteran's fatal lung cancer was not due to an event not reasonably foreseeable.  The Veteran's treatment as referred to above consisted of CT scans to check for malignancy.  Thus, the medical providers reasonably foresaw lung cancer as a potential diagnosis.  As indicated by the December 2010 physician, the Veteran's lung disease, as well as her smoking, increased the likelihood that she would develop lung cancer, and that her VA physicians performed scans that evaluated for that possibility, among others, as a cause of her weight loss. 
The only evidence of record suggesting a nexus between the Veteran's fatal lung cancer and negligence on the part of VA emanates from statements made by the appellant himself.  It is now well-settled, however, that lay persons without medical training, such as the appellant, are not qualified to render medical opinions regarding matters such as determinations of etiology and the proper standard of care, which call for specialized medical knowledge.  See Jandreau, supra.  The appellant's statement as to etiology are accordingly lacking in probative value.


While the Board sympathizes with the loss of the appellant's spouse, a clear preponderance of the competent medical evidence of record indicates that the Veteran's death was not due to carelessness, negligence, lack of proper skill, and error in judgment on the part of VA, nor was it due to an event not reasonably foreseeable.  

For these reasons, the appellant's 38 U.S.C.A. § 1151 claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The appeal is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


